  19-13223-smb           Doc 60   Filed 02/11/20 Entered 02/11/20 11:20:49         Main Document
                                               Pg 1 of 18


                                            RUBIN LLC
                                             Attorneys at Law

                                       345 Seventh Avenue, 21st Floor
                                        New York, New York 10001
                                           www.rubinlawllc.com

PAUL A. RUBIN                                                               Telephone: 212.390.8054
prubin@rubinlawllc.com                                                      Facsimile: 212.390.8064
                                           February 11, 2020

Via ECF and email
Honorable Stuart M. Bernstein
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

       Re:     In re Wansdown Properties Corporation N.V.; Case No. 19-13223 (SMB)

Dear Judge Bernstein:

This firm is counsel to the above-referenced debtor (the “Debtor”). The Debtor is the seller under the
Residential Contract of Sale dated September 25, 2019 (the “Purchase Agreement”) with 29 Beekman
Corp. (the “Purchaser”) for the sale of the Debtor’s real property located at 29 Beekman Place, New
York, NY (the “Property”). On January 16, 2020, the Court entered an order (the “Sale Order”) [ECF
No. 55] authorizing the Debtor to assume the Purchase Agreement and approving the sale of the
Property to the Purchaser. For the reasons explained below, we submit this letter to request a status
conference with the Court this Thursday February 13, 2020 at 10:00 a.m., at which status conference
we believe counsel for the Purchaser should also be present. There is already a hearing scheduled in
this case for that date and time to consider the Debtor’s motion to extend exclusivity.

As the Court may recall, on the eve of the adjourned hearing on the Debtor’s sale motion, in response
to the Debtor’s request that the Purchaser extend the closing deadline, Mr. Akabas, counsel for the
Purchaser, wrote us notifying that, the Purchaser “is not willing to extend the January 31, 2020
deadline, [and] the buyer will elect to terminate the contract of sale if a bankruptcy plan is not final
and non-appealable in time for a closing to occur by the current deadline, January 31, 2020.” See
January 15, 2020 letter from Mr. Akabas (emphasis added), a copy of which is attached as Exhibit A.
Following the sale hearing, the Court entered the Sale Order. During a January 17, 2020 telephonic
conference call with the Court, the Purchaser requested certain changes to the Sale Order. The Court
stated to Mr. Akabas that the Debtor would have to be “foolish” to agree to the entry of a revised sale
order without a corresponding extension of the January 31st deadline. By letter to the Court dated
January 22, 2020, Mr. Akabas notified the Court that the Purchaser, once again, declined to extend the
deadline past January 31, 2020. A copy of Mr. Akabas’s January 22nd letter is attached as Exhibit B.

Based on the Purchaser’s unequivocal refusal to grant an extension of the closing deadline, the Debtor
sent notice of the scheduled closing for January 31, 2020. The Debtor’s real estate counsel then
prepared for a January 31st closing. But rather than proceeding to close, Mr. Akabas sent an email on
January 29, 2020 notifying the Debtor of the Purchaser’s exercise of its right under Section 52(d) of
the Purchase Agreement to extend the “Final Date” of the closing to February 10, 2020. A copy of Mr.
  19-13223-smb
February 11, 2020        Doc 60      Filed 02/11/20 Entered 02/11/20 11:20:49                   Main Document
Page 2                                            Pg 2 of 18

Akabas’s January 29th email is attached as Exhibit C. Section 52(d) of the Purchase Agreement
permits the Purchaser to extend the January 31, 2020 “Final Date” up to 30 days after entry of the Sale
Order (or February 15, 2020), so long as an extension request is made prior to the lapse of then
effective Final Date.1 After receiving the Purchaser’s notice of extension of the Final Date, counsel for
the Debtor accommodated the Purchaser’s extension and scheduled a February 10, 2020 closing. Once
again, the Debtor’s real estate counsel prepared for a closing with the Purchaser.

On February 10th, however, Mr. Akabas sent an email notifying the Debtor of the Purchaser’s exercise
of its purported right under Section 52(d) of the Purchase Agreement to further extend the Final Date
to May 10, 2020.2 A copy of Mr. Akabas’s February 10th email is attached as Exhibit D. As
explained above, by operation of Section 52(d) of the Purchase Agreement, the Purchaser has no right
to extend the Final Date past February 15, 2020. Accordingly, Mr. Akaba’s notice to extend the Final
Date to May 10, 2020 has no effect. The only effective Final Date is February 10, 2020, and the
Purchaser’s failure to close by February 10, 2020 is a material default under the Purchase Agreement.
Moreover, as the Court acknowledged at the sale hearing on January 16, 2020, the substantial carrying
costs, taxes, and other expenses accruing on the Property renders the Debtor’s situation a “melting ice
cube,” and any delay in a sale of the Property is highly prejudicial to the Debtor. Default interest on
the senior mortgage debt alone accrues at approximately $50,000 per month. Given the Purchaser’s
past conduct, lack of cooperation, and bad faith dealings, the Debtor cannot take the risk that a closing
with the Purchaser might never occur, and the Debtor certainly cannot agree to delay the closing until
May 10, 2020.

In light of these recent developments regarding the Purchaser’s failure to close in accordance with the
Sale Order and the Purchase Agreement, we believe it important to hold a status conference on
February 13, 2020 (at which time the Debtor will already be appearing before the Court on its
exclusivity motion), because the Debtor needs to know, once and for all, whether the Purchaser will
close on or before February 15, 2020. The Debtor respectfully requests that the Court direct the
Purchaser’s appearance, through counsel, at the status conference.

We are grateful for the Court’s time and consideration of this request.

                                                    Respectfully submitted,

                                                    RUBIN LLC

                                                    By:     /s/ Paul A. Rubin
                                                            Paul A. Rubin

1
  Section 52(d) of the Purchase Agreement provides as follows:
         The Closing shall occur within forty-five (45) days after the entry of the Confirmation Order but no later
         than January 31, 2020 (such January 31, 2020 date, as extended hereunder, the “Final Date”); provided,
         however, that Purchaser may extend such Final Date, on one or more occasions, until the earlier of 30 days
         after the entry of the Confirmation Order or January 31, 2021 by notice to Seller prior to the passing of the
         then effective Final Date.
The term “Confirmation Order,” as defined in the Purchase Agreement, includes an order approving a sale under section
363 of the Bankruptcy Code. See Purchase Agreement § 51(a). Because the Sale Order was entered on January 16, 2020,
the Purchaser may not extend the Final Date beyond February 15, 2020 (the date that is 30 days after entry of the Sale
Order).
2
  Mr. Akabas’s initial email on February 10th noticed an extension to March 10, 2020, but Mr. Akabas sent a second email
on February 10th explaining that the March 10th date was a typographical error and that the Purchaser had intended to
extend the Final Date to May 10, 2020.

                                                                                                     RUBIN LLC
19-13223-smb   Doc 60   Filed 02/11/20 Entered 02/11/20 11:20:49   Main Document
                                     Pg 3 of 18



                              EXHIBIT A
 19-13223-smb Doc
19-13223-smb   Doc54
                   60 Filed
                       Filed01/15/20
                             02/11/20 Entered
                                        Entered01/15/20
                                                02/11/2016:36:36
                                                         11:20:49 Main
                                                                  MainDocument
                                                                       Document
                                    Pg 4 of 18
                                     Pg 4 of 6
 19-13223-smb Doc
19-13223-smb   Doc54
                   60 Filed
                       Filed01/15/20
                             02/11/20 Entered
                                        Entered01/15/20
                                                02/11/2016:36:36
                                                         11:20:49 Main
                                                                  MainDocument
                                                                       Document
                                    Pg 5 of 18
                                     Pg 5 of 6
 19-13223-smb Doc
19-13223-smb   Doc54
                   60 Filed
                       Filed01/15/20
                             02/11/20 Entered
                                        Entered01/15/20
                                                02/11/2016:36:36
                                                         11:20:49 Main
                                                                  MainDocument
                                                                       Document
                                    Pg 6 of 18
                                     Pg 6 of 6
19-13223-smb   Doc 60   Filed 02/11/20 Entered 02/11/20 11:20:49   Main Document
                                     Pg 7 of 18



                              EXHIBIT B
19-13223-smb   Doc 60   Filed 02/11/20 Entered 02/11/20 11:20:49   Main Document
                                     Pg 8 of 18
19-13223-smb   Doc 60   Filed 02/11/20 Entered 02/11/20 11:20:49   Main Document
                                     Pg 9 of 18
19-13223-smb   Doc 60   Filed 02/11/20 Entered 02/11/20 11:20:49   Main Document
                                    Pg 10 of 18
19-13223-smb   Doc 60   Filed 02/11/20 Entered 02/11/20 11:20:49   Main Document
                                    Pg 11 of 18
19-13223-smb   Doc 60   Filed 02/11/20 Entered 02/11/20 11:20:49   Main Document
                                    Pg 12 of 18



                              EXHIBIT C
        19-13223-smb         Doc 60      Filed 02/11/20 Entered 02/11/20 11:20:49                  Main Document
                                                     Pg 13 of 18

Hanh Huynh

From:                 Seth Akabas <sakabas@akabas-sproule.com>
Sent:                 Wednesday, January 29, 2020 11:09 PM
To:                   grgolsorkhi@gmail.com
Cc:                   Lawrence F. Flick II (flick@blankrome.com); Paul Rubin; Hanh Huynh; Herman, Ira; Patel, Mitesh;
                      Zucker, Evan; Levin, Mara B.
Subject:              RE: 29 Beekman - Contract of Sale - Notice of Extension


To: Wansdown Properties Corporation N.V.
29 Beekman Place
New York, NY 10022
Attn: Mr. Gholam Reza Golsorkhi
President and Managing Director
grgolsorkhi@gmail.com

As you may know, we are counsel to 29 Beekman Corp, the Purchaser in the Contract of Sale, and we are sending this
notice on behalf of Purchaser. This communication constitutes notice under Section 52.d of the Contract of Sale, as
further explained below.

Purchaser also notes that Purchaser differs with virtually all of the argumentative assertions made by Seller’s counsel,
Mara Levin, Esq., in her letter dated January 27, 2020 sent with the email in the chain below.

Just as an example, and not by way of limitation, that letter purports to refute Purchaser’s allegation of Seller’s default
in resorting to a “363” sale before a Bankruptcy Plan became “not possible,” and such purported refutation, such as it is,
is merely by Ms. Levin’s wishing that the phrase “not possible” were followed and qualified in the Contract of Sale by
the words she uses to qualify that very phrase in her letter (i.e., not possible “. . . and to have a final order by January 31,
2020” [emphasis added, not in original]), none of which wished‐for words actually appears in that section of the
Contract of Sale. That letter does not even allude to, let alone attempt to refute, Seller’s default by its breach of its
express, “flat‐footed,” i.e., unqualified by knowledge, representation in the Contract of Sale “that the net proceeds of a
sale under this Contract would be sufficient to satisfy all claims against Seller,” which representation was intended
actually, and obviously, to guard against the very circumstances that occurred – Seller’s under‐calculation of the amount
of claims and a new claim against Seller resulting in the need to revise Seller’s Bankruptcy Plan and delay the closing
under the Contract of Sale. The omissions in such letter are, therefore, far more instructive and illuminating than are its
conclusory argumentative assertions, which assertions Purchaser, as noted above, considers wrong and/or misleading.

These Defaults have led to a lot of wrangling, none of it thus far productive, but further thought, Purchaser hopes, could
possibly change Seller’s thinking. As the undersigned informed your counsel, Purchaser does not want to purchase
under the Contract of Sale and be responsible for the mansion tax, from which the sale under the Contract of Sale was
supposed to have been exempt, nor does Purchaser, at this time, want to commit to a long extension of the closing
condition to enable a new Bankruptcy Plan to be approved. What should have been happening is that Seller should have
been working on such a Bankruptcy Plan, and Purchaser should as of Friday be in the position of holding an option to
purchase under the Contract of Sale when such Bankruptcy Plan is approved. Seller apparently regretted that outcome
under the Contract of Sale and has therefore worked since to warp the Contract of Sale to its will be wishing into it
words/qualifications that it doesn’t contain. Also, contrary to Ms. Levin’s assertions in her letter that the appearance of
another Buyer would be irrelevant, another buyer might be willing to close and absorb the mansion tax, or might be
willing to commit to extend the Final Date sufficiently to enable Seller to conveniently get approval of a Bankruptcy Plan,
thereby exempt a sale under it from the mansion tax, the latter of which possibilities would also enable the Debtor
estate to garner an additionally approximately $200,000 in net proceeds as compared to a “363” sale at the same price.


                                                               1
        19-13223-smb           Doc 60       Filed 02/11/20 Entered 02/11/20 11:20:49          Main Document
                                                        Pg 14 of 18
For the reasons stated above, among others, and without waiving any of Seller’s defaults under the Contract of Sale,
notices of some of which been provided, and while hereby specifically reserving each right and remedy of Purchaser,
whether at law or equity, for any such default and/or otherwise, Purchaser hereby exercises its right under Section 52.d
of the Contract of Sale to Extend the Final Date to February 10, 2020.

A copy of this notice is being sent to BLANKROOM, 1271 Avenue of the Americas, New York, NY 10020, Attn: Lawrence
F. Flick II, Esq., flick@blankrome.com, and, as a courtesy, to other counsel of Seller listed above.

Very truly yours,
Seth A. Akabas

‐‐‐‐‐‐‐‐‐‐
Seth A. Akabas, Esq.
Akabas & Sproule * Attorneys at Law
11th Floor
488 Madison Avenue
New York, New York 10022
(212) 308‐8505 * www.akabas‐sproule.com
‐‐‐‐‐‐‐‐‐‐
NOTICE IF YOU ARE NOT THE ADDRESSEE:
This message may contain information that is PRIVILEGED AND CONFIDENTIAL.
If you are not the addressee, distribution, disclosure, copying, forwarding or further
READING IS PROHIBITED. Notify sender immediately at above email address
and delete this message and any copies. Thank you.
‐‐‐‐‐‐‐‐‐‐




From: Levin, Mara B. <MLevin@BlankRome.com>
Sent: Monday, January 27, 2020 9:23 PM
To: Seth Akabas <sakabas@akabas‐sproule.com>
Cc: prubin@rubinlawllc.com; hhuynh@rubinlawllc.com; Herman, Ira <IHerman@blankrome.com>; Patel, Mitesh
<mpatel@BlankRome.com>; Zucker, Evan <EZucker@blankrome.com>
Subject: RE: 29 Beekman ‐ Contract of Sale ‐ Notice of Defaults

Seth, Please see attached response to your email below.


Mara B. Levin | Partner | BLANKROME
1271 Avenue of the Americas | New York, NY 10020
O: 212.885.5292 | M: 917.656.4656 | mlevin@blankrome.com


From: Seth Akabas <sakabas@akabas‐sproule.com>
Sent: Friday, January 24, 2020 5:28 PM
To: Levin, Mara B. <MLevin@BlankRome.com>
Cc: prubin@rubinlawllc.com; hhuynh@rubinlawllc.com; Herman, Ira <IHerman@blankrome.com>; Patel, Mitesh
<mpatel@BlankRome.com>; Zucker, Evan <EZucker@blankrome.com>
Subject: RE: 29 Beekman ‐ Contract of Sale ‐ Notice of Defaults

Mara,



                                                                   2
        19-13223-smb           Doc 60       Filed 02/11/20 Entered 02/11/20 11:20:49            Main Document
                                                        Pg 15 of 18
We received your letter confirming that Seller differs with our understanding of the Contract of Sale as to the necessity
of revisions to the Sale Order, which, as you may know, we knew because Paul so informed us, and which we expressly
acknowledged in our prior correspondence with the Court.

You have not, however, mentioned other breaches described in detail in an email that I sent to Paul on January 17, 2020
asserting breaches by Seller under the Contract of Sale. We understand that Seller differs in its view of those asserted
breaches as well, again, because Paul so informed us (and indeed we also expressly acknowledged such difference in our
prior correspondence with the Court), but no one for Seller has provided any basis whatsoever as grounds for Seller’s
differing view on those asserted breaches, and we would be interested in your response to those other breaches to the
extent you are inclined to provide them, and we and Purchaser would take such response into consideration in charting
the next steps.

Purchaser has, to our knowledge, complied thus far with all of its obligations under the Contract of Sale; indeed, it has
been responsive in all back and forth and gone beyond its duty in several instances, including allowing purchaser price
escrow to be released to assist Seller with property expenses, and it has offered to waive the Seller’s defaults for a
reasonable cure of making Purchaser whole, and in other ways. Purchaser has never repudiated any of its obligations
under the Contract of Sale.

As to a closing date, a lot remains to be done or that could transpire between now and then, including, in the latter
category, but not limited to, Seller could cure its breaches, another buyer could appear (according to court testimony a
number have been surveying the property during the most recent week or so), the deadline could be adjourned.

This email shall not be or be deemed to be a waiver of any right or remedy of Purchaser, whether at law or equity, each
of which is hereby specifically reserved.

Regards,
Seth

‐‐‐‐‐‐‐‐‐‐
Seth A. Akabas, Esq.
Akabas & Sproule * Attorneys at Law
11th Floor
488 Madison Avenue
New York, New York 10022
(212) 308‐8505 * www.akabas‐sproule.com
‐‐‐‐‐‐‐‐‐‐
NOTICE IF YOU ARE NOT THE ADDRESSEE:
This message may contain information that is PRIVILEGED AND CONFIDENTIAL.
If you are not the addressee, distribution, disclosure, copying, forwarding or further
READING IS PROHIBITED. Notify sender immediately at above email address
and delete this message and any copies. Thank you.
‐‐‐‐‐‐‐‐‐‐




From: Levin, Mara B. <MLevin@BlankRome.com>
Sent: Thursday, January 23, 2020 7:13 PM
To: Seth Akabas <sakabas@akabas‐sproule.com>
Cc: Jesse Greene <JGreene@akabas‐sproule.com>; prubin@rubinlawllc.com; hhuynh@rubinlawllc.com; Herman, Ira
<IHerman@blankrome.com>; Patel, Mitesh <mpatel@BlankRome.com>; Zucker, Evan <EZucker@blankrome.com>
Subject: 29 Beekman

                                                                   3
       19-13223-smb        Doc 60      Filed 02/11/20 Entered 02/11/20 11:20:49              Main Document
                                                   Pg 16 of 18


Please see the attached for your review.

Mara B. Levin | BLANKROME
1271 Avenue of the Americas | New York, NY 10020
O: 212.885.5292 | M: 917.656.4656 | mlevin@blankrome.com




**************************************************************************************************
******

This message and any attachments may contain confidential or privileged information and are only for the use of the
intended recipient of this message. If you are not the intended recipient, please notify the Blank Rome LLP or Blank
Rome Government Relations LLC sender by return email, and delete or destroy this and all copies of this message and all
attachments. Any unauthorized disclosure, use, distribution, or reproduction of this message or any attachments is
prohibited and may be unlawful.

**************************************************************************************************
******




                                                           4
19-13223-smb   Doc 60   Filed 02/11/20 Entered 02/11/20 11:20:49   Main Document
                                    Pg 17 of 18



                               EXHIBIT D
        19-13223-smb           Doc 60       Filed 02/11/20 Entered 02/11/20 11:20:49             Main Document
                                                        Pg 18 of 18

Hanh Huynh

From:                  Seth Akabas <sakabas@akabas-sproule.com>
Sent:                  Monday, February 10, 2020 10:31 AM
To:                    grgolsorkhi@gmail.com
Cc:                    Lawrence F. Flick II (flick@blankrome.com); Paul Rubin; Hanh Huynh; Herman, Ira; Patel, Mitesh;
                       Zucker, Evan; Levin, Mara B.
Subject:               RE: 29 Beekman - Contract of Sale - Notice of Extension


To: Wansdown Properties Corporation N.V.
29 Beekman Place
New York, NY 10022
Attn: Mr. Gholam Reza Golsorkhi
President and Managing Director
grgolsorkhi@gmail.com

The notice previously sent this morning included a typo – “March 10, 2020” was intended to be “May 10, 2020,”
corrected in the text of the notice immediately below. We apologize for any confusion.

As you may know, we are counsel to 29 Beekman Corp, the Purchaser in the Contract of Sale. This letter constitutes
notice under Section 52.d of the Contract of Sale, as further explained below.

In accordance with Seller’s requests, and without waiving any of Seller’s defaults under the Contract of Sale, notices of
some of which been provided, and while hereby specifically reserving each right and remedy of Purchaser, whether at
law or equity, for any such default, Purchaser hereby exercises its right under Section 52.d of the Contract of Sale to
Extend the Final Date to Mayrch 10, 2020. We understand that this extension, per Seller’s prior requests, will provide
comfortably sufficient time to file and get approval for a Bankruptcy Plan as contemplated in the Contract of Sale.

A copy of this notice is being sent to BLANKROOM, 1271 Avenue of the Americas, New York, NY 10020, Attn: Lawrence
F. Flick II, Esq., flick@blankrome.com, and, as a courtesy, to other counsel of Seller listed above.

Very truly yours,
Seth A. Akabas

‐‐‐‐‐‐‐‐‐‐
Seth A. Akabas, Esq.
Akabas & Sproule * Attorneys at Law
11th Floor
488 Madison Avenue
New York, New York 10022
(212) 308‐8505 * www.akabas‐sproule.com
‐‐‐‐‐‐‐‐‐‐
NOTICE IF YOU ARE NOT THE ADDRESSEE:
This message may contain information that is PRIVILEGED AND CONFIDENTIAL.
If you are not the addressee, distribution, disclosure, copying, forwarding or further
READING IS PROHIBITED. Notify sender immediately at above email address
and delete this message and any copies. Thank you.
‐‐‐‐‐‐‐‐‐‐




                                                                   1
